Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Janet Kling on 12/9/2020.
The application has been amended as follows: 
In the CLAIMS:
In claim 1, delete “meth)acrylic” in line 3 and replace it with “(meth)acrylic”.
In claim 23, delete “100°C,” and replace it with “100°C according to ASTM D3455,” in line 2. 
In claim 23, delete “claim 10” and replace it with “claim 20”. 
Delete claim 24.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art to provide a crosslinked adhesive copolymer composition comprising 30-60 parts of a (meth)acrylic ester monomer wherein the (meth)acrylic ester monomer is a monomeric (meth)acrylic ester of a non-tertiary alcohol, which alcohol contains from 2 to 14 carbons, 40-60 parts of methyl acrylate monomer, 2-15 parts of vinyl ester monomers and 0.1-5 parts of an acid functional monomer where the sum of the parts recited is 100 parts by weight. 
The closest prior art includes Erdogan and Iwasaki. Erdogan teaches a crosslinked adhesive copolymer, but does not teach the claimed specific amount of methyl acrylate monomer and the glass transition of the methyl acrylate monomer which when reacted to form a homopolymer has glass transition higher than the Tg which is specified in Erdogan. Iwasaki teaches an adhesive, but does not teach the recited 30-60 parts of a (meth)acrylic ester monomer wherein the (meth)acrylic ester monomer is a monomeric (meth)acrylic ester of a non-tertiary alcohol which contains 2-14 carbon atoms and does not teach the claimed amounts of components a-d. Therefore the present claims are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789